Citation Nr: 0611616	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  99-18 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA 
widow's pension benefits in the calculated amount of $18, 
571.00, plus accrued interest thereon.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1968.  The veteran died in July 1985.  The 
appellant is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).

In June 2005 the appeal was remanded by the Board for further 
development to include associating with the claims file the 
1997 Debt Management Center's notice creating the overpayment 
and requesting that the RO prepare an audit of the 
appellant's account and request that she submit an updated 
financial status report.


FINDINGS OF FACT

1.  The amount of overpaid VA widow's pension benefits is 
calculated as $18,571.00.

2.  The appellant was at fault in the creation of the 
overpayment of pension benefits since, despite the notices 
provided to her, she did not promptly inform the VA of all 
income she received during 1994 to 1997.

3.  The VA was not at fault in the creation of the 
overpayment of the death pension benefits.

4.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as she 
accepted benefits to which she was not entitled, based on her 
income.

5.  Collection of that indebtedness would not defeat the 
purpose of the death pension benefit program, or otherwise be 
inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of VA widow's pension benefits, 
in the amount of $18,571.00, would not be against equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The notice and duty-to-assist provisions of the VCAA do not 
apply in waiver claims.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).

Background and analysis

In this case, the appellant claims entitlement to waiver of 
recovery of an overpayment of death pension benefits in the 
calculated amount of $18,571.00, plus accrued interest 
thereon.  She contends that the alleged overpayment was not 
properly created, and she disputes the finding that she 
received earnings and other income in 1994 through 1996 in 
the amounts stated by the RO.  She also maintains that undue 
hardship would result if she were required to repay the 
overpayment.  Through correspondence, the appellant indicated 
that she was vacationing in India and was sick.  

The April 1999 Committee decision denied the appellant's 
claim on grounds that she failed to file a timely claim of 
entitlement to waiver.  Specifically, the Committee indicated 
that VA's Debt Management Center notified the appellant of 
the overpayment and her right to request waiver of recovery 
in 1997 and that the claim for waiver was barred as being 
untimely.  The appellant's claims file, however, does not 
contain a copy of the 1997 Debt Management Center's 
notification letter.  A VA Form 119, Report of Contact, dated 
in July 2005 indicates that a thorough search of the 
microfiche was conducted from July 28, 1997 to July 31, 1997; 
however, the letter notice creating the overpayment was not 
found.  Therefore, it must be assumed that the appellant 
filed a timely claim for waiver.

Records show the appellant submitted the following 
information:

September 1994: An Improved Pension Eligibility Verification 
Report (EVR) received reporting $100.00 in earnings through 
August 31, 1994 and proposed $400.00 earnings for the next 12 
months (a voluntary job at a nonprofit corporation);

July 1996: EVR received for the period July 1, 1995 to June 
30, 1996; reported $51.00 income as a volunteer worker;

November 1996: Verification of income statements received 
from employers; 1994 income earnings noted as $8,020.00; 
also, New York State Unemployment states income of $7,150.00;

February 1997: EVR received reporting $125.00 net income for 
1996 and $150.00 (net) for 1997.

Based on 1994 income totaling $15,170.00, action taken to 
terminate benefits effective February 1, 1994 and debt of 
$18,571.00 created.  In a July 1998 letter from the appellant 
mailed from India, she requested that her benefits be 
resumed.

On a VA Form 21-0518-1, Improved Pension Eligibility 
Verification Report, received in September 2003, the veteran 
indicated that she was partly disabled due to a car accident 
in June 1993 in New York City.

The appellant did not respond to VA letter dated in December 
2003, which due to income reporting discrepancies in her 
file, requested her to obtain a statement from the Social 
Security Administration of her income from October 1, 2002.  

As a result of a June 2005 Board remand another audit was 
conducted of the appellant's VA widow's pension benefits from 
February 1, 1994 to July 30, 1997, which indicated an 
overpayment was created in the amount of $18,571.00.

A letter was sent in August 2005, requesting that the 
appellant complete and return a VA Form 5655, Financial 
Status Report.  The VA Form 5655 that was returned was 
incomplete as it did not provide the amount of the 
appellant's monthly income.  

VA law provides that recovery of overpayment of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The standard "Equity 
and Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3) Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities.

(4) Defeat the purpose. Whether withholding of benefits 
or recovery would nullify the objective for which 
benefits were intended.

(5) Unjust enrichment.  Failure to make restitution 
would result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on 
VA benefits results in relinquishment of a valuable 
right or incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2005).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record shows the appellant was at 
fault in the creation of the debt, in essence, for failure to 
properly report income.  

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the appellant 
because she would be allowed to retain funds to which she was 
not entitled.  The appellant was paid more than she was 
entitled under VA law because she misrepresented her income.

Although the appellant has submitted statements and financial 
status reports indicating limited income, her reports are 
inherently incredible.  The record shows she has reported 
income which is in contradiction to income verification from 
employers and income noted from New York State Unemployment.  
The financial status reports have also been incomplete.  
Without proper completion of a VA Form 5655 and in the 
absence of any credible evidence as to the appellant's 
present financial status, the Board finds repayment would not 
deprive her of basic necessities.  The Board must point out 
that the duty to assist is neither "optional nor 
discretionary."  VA's "duty" is just what it states, a duty 
to assist, not a duty to prove a claim with the appellant 
only in a passive role.  See Littke v. Derwinski, 1 Vet. App. 
90, 92 (1991)), the duty to assist is "not always a one-way 
street; nor is it a blind alley."  Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  By failing to cooperate with VA, by 
failing to properly complete VA forms, and by failing to 
provide pertinent evidence, the appellant has chosen not to 
provide VA with the evidence that may support her claim.

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended. There is no 
indication that reliance on the overpaid benefits resulted in 
the appellant's relinquishment of a valuable right or the 
incurrence of a legal obligation. After weighing all the 
evidence of record, the Board finds that recovery of the 
overpayment would not be against equity and good conscience.  
The appellant's fault in the creation of the debt and her 
unjust enrichment outweigh any possible financial hardship 
that may result in the repayment.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against a waiver of the 
assessed overpayment.

The claim is denied.


ORDER

Entitlement to waiver of recovery of overpayment of VA 
widow's pension benefits in the amount of $18,571.00 is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


